 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BRIT F. AUGBORNE, III,                                 Case No.: 3:17-cv-00592-RCJ-WGC

 4          Plaintiff                                                    Order

 5 v.                                                                Re: ECF No. 51

 6 DOCTOR HDSP, et. al.,

 7          Defendants

 8

 9         Plaintiff has filed a motion for an order to amend his complaint, as well as a motion to

10 re-consider dismissed defendants, which was docketed as ECF Nos. 51, 52, because of the two

11 forms of relief sought. The undersigned addresses only the motion for leave to amend, as the

12 motion for reconsideration of the screening order dismissing certain defendants must be

13 addressed by District Judge Jones, who signed that order.

14         The motion to amend (ECF No. 51) is DENIED. Under Local Rule 15-1(a), a party

15 seeking leave to amend must attach the proposed amended pleading to the motion. The proposed

16 amended pleading must be complete in and of itself without reference to the superseded

17 pleading. Plaintiff's motion does not attach a proposed SAC; therefore, the motion is DENIED.

18

19 IT IS SO ORDERED.

20 Dated: December 26, 2019

21                                                          _________________________________
                                                            William G. Cobb
22                                                          United States Magistrate Judge

23
